Per Curiam,
The claim of the appellant is for domestic services rendered appellee’s testatrix. The nonsuit, which the court below refused to take off, was entered by the trial judge for three good reasons: (1) The plaintiff declared on an express promise by the defendant’s decedent to pay her for the services rendered, but at the trial failed to prove any such promise; (2) even though the plaintiff could recover, under her statement, on an implied promise, the testimony showed that the services were rendered under such circumstances as to rebut a promise to pay for them; and (3) even though the plaintiff could recover under her statement on an implied promise, and the services were such as to imply a promise on the part *72of the decedent to pay for them, she cannot recover because there is a presumption that she was paid at stated intervals.
Judgment affirmed.